Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/014,147 is responsive to amendment filed on 09/27/2021 in response to the Non-Final Rejection of 05/27/2021. Claims 1, 5, 8, 11, and 15 have been amended, where claims 1 and 11 are independent claims . Further, claims 2-3 and 12-13 have been canceled and new claims 16 and 17 have been added. Currently, claims 1, 4-11, and 14-17 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 08/31/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.    	Applicant’s remarks filed on 12/18/2018 with respect to the amendments and arguments have been fully considered and are persuasive. Also reference the Examiner initiated interview (see attached PTO-413B) regarding the Examiner’s amendments as discussed below. There are no issue(s) remaining.


Allowable Subject Matter
s 1, 4-11, and 14-17 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to using a camera to calculate a pose of a trailer for a vehicle.
The closest prior art found was Haja A. et al. (DE 102011113197A1), in view of Barthenheier et al. (DE 102008045436 A1), hereinafter referred to as Haja and Barthenheier, respectively.
as noted in the last office action dated 05/27/2021.  Amended independent claim 1 incorporates the subject matter of claim 3 which now reads “wherein the trailer pose is determined based on a modified Epipolar constraint that determines the rotation of the trailer and translation based on up to three parameters comprising at least one of a yaw angle, a pitch angle, or a roll angle of the trailer”.  Upon examination, the Examiner agrees that the art of record (notably Diessner) does not reasonably disclose the foregoing limitation. Although the prior art relate to determining trailer articulation angles, they are silent with respect to determining a trailer pose based on a modified Epipolar constraint as claimed. In other words, the art of record do not reasonably disclose “A device for calculating a to be determined; a processor which is configured to provide image analysis and determine at least one feature correspondence between the first image and the second image and calculate a change in the trailer pose between a first pose of the first image and a second pose of the second image based on the determined correspondence, wherein the trailer pose is determined based on a modified Epipolar constraint that determines the rotation of the trailer and translation based on up to three parameters comprising at least one of a yaw angle, a pitch angle, or a roll angle of the trailer”  as recited in independent claim 1 and as similarly recited in independent claim 11.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 02/26/2016). 
Other relevant prior art was found during updated searches (e.g. Bradley et al. US 2016/0059888 A1, Naserian et al. US 2018/0365509 A1, and NPL Zhou et al. – see PTO 892), however, they do not address the disclosed claimed features in the context of determining a trailer pose based on a modified Epipolar constraint. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons, Claims 1, 4-11, and 14-17 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486